Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   November 04, 2016

The Court of Appeals hereby passes the following order:

A17D0113. DANNY O. NEAL v. FEDERAL HOME LOAN MORTGAGE
    CORP.

      This case began as a dispossessory proceeding in magistrate court. Following
an adverse ruling, Danny O. Neal filed a petition for a writ of certiorari in the superior
court. On September 27, 2016, the superior court issued an order declining to
sanction Neal’s petition. Neal filed this application for discretionary review on
October 5, 2016. We lack jurisdiction.
      Generally, an application for discretionary review must be filed within 30 days
of entry of the order sought to be appealed. See OCGA § 5-6-35 (d). The underlying
subject matter of an appeal, however, controls over the relief sought in determining
the proper appellate procedure. See Rebich v. Miles, 264 Ga. 467, 467-468 (448
SE2d 192) (1994). The underlying subject matter here is a dispossessory judgment.
Under OCGA § 44-7-56, an appeal from a dispossessory judgment must be filed
within seven days of the date the judgment was entered. See Ray M. Wright, Inc. v.
Jones, 239 Ga. App. 521, 522-523 (521 SE2d 456) (1999). Neal’s application for
discretionary appeal is untimely, as it was filed eight days after the superior court’s
order was entered. Accordingly, we lack jurisdiction to review this application,
which is hereby DISMISSED.
Court of Appeals of the State of Georgia
                                     11/04/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.